Exhibit 10.8

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of 8th day of June,
2007 by BEHRINGER HARVARD SANTA CLARA M, LLC, a Delaware limited liability
company, having an office at 15601 Dallas Parkway, Suite 600, Addison, Texas
75001 (“Borrower”), in favor of CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation, having its place of business at 388 Greenwich Street, 11th
Floor, New York, NY 10013, as Lender (collectively, with its successors and
assigns the “Lender”).

RECITALS

WHEREAS, CITIGROUP GLOBAL MARKETS REALTY CORP., as mortgage lender (“Mortgage
Lender”) has made a loan in the principal amount of $59,500,000.00 evidenced by
a Promissory Note dated the date hereof (the “Mortgage Note”), and Mortgage
Borrower has granted the Mortgage Lender a first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (the
“Mortgage”) on, among other things, the real property as more fully described
therein (the “Property”);

WHEREAS, Borrower owns the applicable membership interests, partnership
interests and capital stock described on Schedule II attached hereto;

WHEREAS, Borrower has requested Lender to make a loan to it in the principal
amount of $20,000,000.00 (the “Loan”) evidenced by the Note (as defined in the
Loan Agreement (defined below)); and

WHEREAS, it is a condition precedent to the obligation of Lender to make the
Loan to Borrower, as borrower under the Loan Agreement, that Borrower shall have
executed and delivered this Agreement to Lender;

NOW, THEREFORE, in consideration of the premises and to induce Lender to make
the Loan and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower hereby agrees with Lender as follows:


1.             DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH IN OR INCORPORATED BY REFERENCE BELOW.  ALL OTHER
CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO SUCH TERMS IN THE LOAN AGREEMENT OR, IF NOT DEFINED THEREIN,
IN THE HEREINAFTER REFERRED TO CODE:

“Agreement” means this Pledge and Security Agreement, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Borrower” shall have the meaning set forth in the Preamble hereto.

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York or the State of Delaware, as applicable.

“Collateral” shall have the meaning set forth in Section 2 hereof.


--------------------------------------------------------------------------------


“Delivered Certificates” shall have the meaning set forth in Section 4 hereof.

“Debt” shall have the meaning set forth in the Loan Agreement.

“Event of Default” shall have the meaning set forth in the Loan Agreement.

“GP Pledgor” shall mean Behringer Harvard Santa Clara GP, LLC, general partner
of Mortgage Borrower.

“Issuer” shall have the meaning set forth in the definition of “Pledged
Interests.”

“Issuer Formation Agreement” means the Organizational Documents of each
respective Issuer.

“Lender” shall have the meaning set forth in the Preamble hereto.

“Lien” shall have the meaning set forth in the Loan Agreement.

“Loan” has the meaning ascribed to such term in the Recitals.

“Loan Agreement” means the Mezzanine Loan Agreement of even date herewith
between Borrower and Lender.

“Loan Documents” means the Note, the Loan Agreement, this Agreement, the UCC-1
Financing Statements and the other documents and instruments entered into in
connection with the Loan.

“Mortgage” has the meaning ascribed to such term in the Recitals.

“Mortgage Borrower” has the meaning ascribed to such term in the Recitals.

“Mortgage Borrower Company Agreement” means Organizational Documents of Mortgage
Borrower.

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto.

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution agreement or indemnification agreements.

“Pledged Interests” means, with respect to Borrower, all limited liability
company membership interests, partnership interests, capital stock or other
equity interests of, and all other


--------------------------------------------------------------------------------


right, title and interest now owned or hereafter acquired by Borrower in and to,
each entity described on Schedule II attached hereto (each such entity,
individually or collectively, as the context may require, the “Issuer”),
together with (a) all additional membership interests, partnership interests,
capital stock or other equity interests in, each Issuer and options, warrants,
and other rights now or hereafter acquired by Borrower in respect of such
membership interests, partnership interests, capital stock or other equity
interests (whether in connection with any capital increase, recapitalization,
reclassification, or reorganization of each Issuer or otherwise) and all other
property, rights or instruments of any description at any time issued or
issuable as an addition to or in substitution for such membership interests,
partnership interests, capital stock or other equity interests; (b) all
certificates, instruments, or other writings representing or evidencing
interests in each Issuer, and all accounts and general intangibles arising out
of, or in connection with, the interests in any Issuer; (c) any and all moneys
or property due and to become due to Borrower now or in the future in respect of
the interests in each Issuer, or to which Borrower may now or in the future be
entitled in its capacity as a member, partner, shareholder or other equity
holder of the Issuers, whether by way of a dividend, distribution, return of
capital or otherwise; (d) all other claims which Borrower now has or may in the
future acquire in its capacity as a member, partner, shareholder or other equity
holder of any Issuer against any Issuer and its property; and (e) all rights of
Borrower under each Issuer Formation Agreement applicable to each Issuer (and
all other agreements, if any, to which Borrower is a party from time to time
which relate to its ownership of the interests in each Issuer), including,
without limitation, all voting and consent rights of Borrower arising thereunder
or otherwise in connection with Borrower’s ownership of the interests in each
Issuer.

“Proceeds” shall mean (i) Borrower’s share, right, title and interest in and to
all distributions, monies, fees, payments, compensations and proceeds now or
hereafter becoming due and payable to Borrower by any Issuer with respect to the
Pledged Interests whether payable as profits, distributions, asset
distributions, repayment of loans or capital or otherwise and including all
“proceeds” as such term is defined in Section 9-102(a)(64) of the Code; (ii) all
contract rights, general intangibles, claims, powers, privileges, benefits and
remedies of Borrower relating to the foregoing; and (iii) all cash or non-cash
proceeds of any of the foregoing.

“Property” shall have the meaning set forth in the Recitals hereto.


(I)            THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


(II)           THE WORD “INCLUDING” WHEN USED IN THIS AGREEMENT SHALL BE DEEMED
TO BE FOLLOWED BY THE WORDS “BUT NOT LIMITED TO.”


2.             PLEDGE; GRANT OF SECURITY INTEREST.  BORROWER, HEREBY PLEDGES AND
GRANTS TO LENDER, AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) OF THE DEBT, A FIRST PRIORITY SECURITY INTEREST IN ALL OF BORROWER’S
RIGHT, TITLE AND INTEREST TO THE FOLLOWING (THE “COLLATERAL”):


--------------------------------------------------------------------------------



(I)            ALL PLEDGED INTERESTS;


(II)           ALL RIGHT, TITLE AND INTEREST OF BORROWER IN, TO AND UNDER ANY
POLICY OF INSURANCE PAYABLE BY REASON OF LOSS OR DAMAGE TO THE PLEDGED INTERESTS
AND ANY OTHER COLLATERAL;


(III)          ALL “ACCOUNTS”, “GENERAL INTANGIBLES”, “INSTRUMENTS” AND
“INVESTMENT PROPERTY” (IN EACH CASE AS DEFINED IN THE CODE) CONSTITUTING OR
RELATING TO THE FOREGOING; AND


(IV)          ANY NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE; AND


(V)           TO THE EXTENT NOT OTHERWISE PART OF THE PLEDGED INTERESTS, ALL
PROCEEDS, INCOME AND PROFITS THEREOF AND ALL PROPERTY RECEIVED IN EXCHANGE OR
SUBSTITUTION THEREOF, OF ANY OF THE FOREGOING PROPERTY OF BORROWER.

Each Issuer has evidenced its acknowledgement and consent to the pledge and
grant given hereby, by execution and delivery of an Acknowledgement and Consent
in the form attached hereto as Exhibit A.


3.             RESERVED.


4.             REPRESENTATIONS AND WARRANTIES.  BORROWER REPRESENTS AND WARRANTS
AS OF THE DATE HEREOF THAT:


(A)           NO AUTHORIZATION, CONSENT OF OR NOTICE TO ANY OTHER PERSON
(INCLUDING, WITHOUT LIMITATION, ANY MEMBER, PARTNER, SHAREHOLDER OR CREDITOR OF
BORROWER OR ISSUER) THAT HAS NOT BEEN OBTAINED, IS REQUIRED IN CONNECTION WITH
THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, THE ASSIGNMENT AND TRANSFER BY BORROWER
OF ANY OF THE COLLATERAL TO LENDER OR THE SUBSEQUENT TRANSFER THEREOF BY LENDER
PURSUANT TO THE TERMS HEREOF;


(B)           THE PLEDGED INTERESTS CONSTITUTE ALL THE LIMITED PARTNERSHIP
INTERESTS IN MORTGAGE BORROWER AND ALL MEMBERSHIP INTERESTS IN GP PLEDGOR;


(C)           BORROWER IS THE SOLE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
TITLE TO, THE PLEDGED INTERESTS FREE OF ANY AND ALL LIENS OR OPTIONS IN FAVOR
OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE LIEN CREATED BY THIS AGREEMENT
AND THE PLEDGED INTERESTS HAVE NOT PREVIOUSLY BEEN ASSIGNED, SOLD, TRANSFERRED,
PLEDGED OR ENCUMBERED (EXCEPT PURSUANT TO THIS AGREEMENT);


(D)           UPON THE FILING OF THE UCC-1 FINANCING STATEMENT REFERRED TO IN
SECTION 12 WITH THE DELAWARE SECRETARY OF STATE AND THE DELIVERY OF THE
DELIVERED CERTIFICATES TO LENDER, THE LIEN GRANTED PURSUANT TO THIS AGREEMENT
WILL CONSTITUTE A VALID, PERFECTED LIEN ON THE COLLATERAL AND RELATED PROCEEDS
IN SUCH JURISDICTION, ENFORCEABLE AGAINST ALL CREDITORS OF BORROWER AND ANY
PERSONS PURPORTING TO PURCHASE ANY COLLATERAL AND RELATED PROCEEDS FROM
BORROWER, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


--------------------------------------------------------------------------------



(E)           THE PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE OF
BORROWER IS LOCATED AT ADDRESS SET FORTH ON SCHEDULE I ATTACHED HERETO;


(F)            THE EXACT LEGAL NAME OF BORROWER IS SET FORTH ON SCHEDULE I
ATTACHED HERETO;


(G)           BORROWER IS ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE;


(H)           OTHER THAN THOSE CERTIFICATES DELIVERED TO LENDER PURSUANT TO THIS
AGREEMENT, COPIES OF WHICH ARE ATTACHED HERETO AS SCHEDULE IV (THE “DELIVERED
CERTIFICATES”), THERE CURRENTLY EXIST NO CERTIFICATES, INSTRUMENTS OR WRITINGS
REPRESENTING THE PLEDGED INTERESTS (OTHER THAN WITH RESPECT TO ANY PLEDGE OF
CAPITAL STOCK HEREUNDER) EXCEPT FOR THE MORTGAGE BORROWER COMPANY AGREEMENT. 
HOWEVER, TO THE EXTENT THAT IN THE FUTURE THERE EXIST ANY SUCH CERTIFICATES,
INSTRUMENTS OR WRITINGS, BORROWER SHALL DELIVER ALL SUCH CERTIFICATES,
INSTRUMENTS OR WRITINGS TO LENDER;


(I)            THE EQUITY INTERESTS IN MORTGAGE BORROWER HAVE BEEN VALIDLY
ISSUED AND FULLY PAID FOR AS PROVIDED IN THE MORTGAGE BORROWER COMPANY
AGREEMENT;


(J)            THERE ARE NO OPTIONS, WARRANTS OR OTHER AGREEMENTS (OTHER THAN
THE APPLICABLE ISSUER FORMATION AGREEMENT) WITH RESPECT TO THE COLLATERAL
OUTSTANDING;


(K)           WITH RESPECT TO ANY ISSUER THAT IS A CORPORATION, SIMULTANEOUSLY
WITH THE DELIVERY OF THIS AGREEMENT, BORROWER IS DELIVERING TO LENDER ALL
INSTRUMENTS AND STOCK CERTIFICATES REPRESENTING THE COLLATERAL, TOGETHER WITH
STOCK POWERS DULY EXECUTED IN BLANK BY BORROWER;


(L)            SCHEDULE I STATES BORROWER’S (1) NAME AS INDICATED ON THE PUBLIC
RECORD IN BORROWER’S JURISDICTION OF ORGANIZATION, (2) TYPE OF ENTITY, (3)
ORGANIZATIONAL IDENTIFICATION NUMBER, (4) PRINCIPAL PLACE OF BUSINESS AND CHIEF
EXECUTIVE OFFICE, (5) JURISDICTION OF INCORPORATION OR FORMATION, (6) NAME UNDER
WHICH BORROWER DOES BUSINESS, IF OTHER THAN ITS LEGAL NAME, (7) ADDRESS FOR THE
PAST SIX YEARS, OR IF LESS, THE DATE SINCE WHICH IT HAS BEEN SO LOCATED; AND


(M)          ALL COLLATERAL WHICH CONSTITUTES A “SECURITY” (UNDER THE APPLICABLE
VERSION OF THE CODE) HAS BEEN DELIVERED TO LENDER.


5.             COVENANTS.  BORROWER COVENANTS AND AGREES WITH LENDER THAT, FROM
AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE DEBT (EXCLUSIVE OF ANY
INDEMNIFICATION OR OTHER OBLIGATIONS WHICH ARE EXPRESSLY STATED IN ANY OF THE
LOAN DOCUMENTS TO SURVIVE SATISFACTION OF THE NOTE) IS PAID IN FULL:


(A)           ACKNOWLEDGEMENTS OF PARTIES.  IF BORROWER SHALL, AS A RESULT OF
ITS OWNERSHIP OF THE PLEDGED INTERESTS, BECOME ENTITLED TO RECEIVE OR SHALL
RECEIVE A LIMITED PARTNERSHIP CERTIFICATE OR A MEMBERSHIP CERTIFICATE IN GP
PLEDGOR (INCLUDING, WITHOUT LIMITATION, ANY CERTIFICATE REPRESENTING A
DISTRIBUTION IN CONNECTION WITH ANY RECLASSIFICATION, INCREASE OR REDUCTION OF
CAPITAL OR ANY CERTIFICATE ISSUED IN CONNECTION WITH ANY REORGANIZATION), OPTION
OR RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION OF, OR IN
EXCHANGE FOR ANY OF THE PLEDGED INTERESTS, OR OTHERWISE IN RESPECT THEREOF,
BORROWER SHALL ACCEPT THE SAME AS LENDER’S


--------------------------------------------------------------------------------



AGENT, HOLD THE SAME IN TRUST FOR LENDER AND DELIVER THE SAME FORTHWITH TO
LENDER IN THE EXACT FORM RECEIVED, DULY ENDORSED BY BORROWER TO LENDER, IF
REQUIRED, TOGETHER WITH AN UNDATED MEMBERSHIP INTEREST POWER COVERING SUCH
CERTIFICATE DULY EXECUTED IN BLANK AND WITH, IF LENDER SO REQUESTS, SIGNATURE
GUARANTEED, TO BE HELD BY LENDER HEREUNDER AS ADDITIONAL SECURITY FOR THE DEBT. 
ANY SUMS PAID UPON OR IN RESPECT OF THE PLEDGED INTERESTS UPON THE LIQUIDATION
OR DISSOLUTION OF MORTGAGE BORROWER SHALL BE PAID OVER TO LENDER TO BE HELD BY
IT HEREUNDER AS ADDITIONAL SECURITY FOR THE DEBT, AND IN CASE ANY DISTRIBUTION
OF CAPITAL SHALL BE MADE ON OR IN RESPECT OF THE PLEDGED INTERESTS OR ANY
PROPERTY SHALL BE DISTRIBUTED UPON OR WITH RESPECT TO THE PLEDGED INTERESTS
PURSUANT TO THE RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF MORTGAGE
BORROWER OR PURSUANT TO THE REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED
SHALL BE DELIVERED TO LENDER TO BE HELD BY IT, SUBJECT TO THE TERMS HEREOF, AS
ADDITIONAL SECURITY FOR THE DEBT.  IF ANY SUMS OF MONEY OR PROPERTY SO PAID OR
DISTRIBUTED IN RESPECT OF THE PLEDGED INTERESTS SHALL BE RECEIVED BY BORROWER,
BORROWER SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR DELIVERED TO LENDER,
HOLD SUCH MONEY OR PROPERTY IN TRUST FOR LENDER, SEGREGATED FROM OTHER FUNDS OF
BORROWER, AS ADDITIONAL SECURITY FOR THE DEBT.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, BORROWER SHALL NOT,
DIRECTLY OR INDIRECTLY (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT,
MORTGAGE BORROWER TO ISSUE ANY EQUITY INTERESTS OR TO ISSUE ANY OTHER SECURITIES
CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR ANY EQUITY
INTERESTS IN THE MORTGAGE BORROWER, OR (II) EXCEPT AS PERMITTED BY THE LOAN
AGREEMENT, SELL, ASSIGN, TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF, OR GRANT
ANY OPTION WITH RESPECT TO, THE COLLATERAL, OR (III) CREATE, INCUR, AUTHORIZE OR
PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE COLLATERAL, OR ANY INTEREST THEREIN, EXCEPT FOR THE LIEN
PROVIDED FOR BY THIS AGREEMENT.  BORROWER SHALL DEFEND THE RIGHT, TITLE AND
INTEREST OF LENDER IN AND TO THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF
ALL PERSONS WHOMSOEVER.


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
LENDER, AND AT THE SOLE EXPENSE OF BORROWER, BORROWER SHALL PROMPTLY AND DULY
GIVE, EXECUTE, DELIVER FILE AND/OR RECORD SUCH FURTHER INSTRUMENTS AND DOCUMENTS
AND TAKE SUCH FURTHER ACTIONS AS LENDER MAY REASONABLY REQUEST FOR THE PURPOSES
OF OBTAINING, CREATING, PERFECTING, VALIDATING OR PRESERVING THE FULL BENEFITS
OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED INCLUDING WITHOUT
LIMITATION FILING UCC FINANCING OR CONTINUATION STATEMENTS, PROVIDED THAT THE
AMOUNT OF THE DEBT SHALL NOT BE INCREASED THEREBY.  BORROWER HEREBY AUTHORIZES
LENDER TO FILE ANY SUCH FINANCING STATEMENT OR CONTINUATION STATEMENT WITHOUT
THE SIGNATURE OF BORROWER TO THE EXTENT PERMITTED BY LAW.  IF ANY AMOUNT PAYABLE
UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED
BY ANY PROMISSORY NOTE, OTHER INSTRUMENT OR CHATTEL PAPER, SUCH NOTE, INSTRUMENT
OR CHATTEL PAPER SHALL BE PROMPTLY DELIVERED TO LENDER, DULY ENDORSED IN A
MANNER SATISFACTORY TO LENDER, TO BE HELD AS COLLATERAL PURSUANT TO THIS
AGREEMENT.


(D)           BORROWER SHALL NOT AMEND OR MODIFY THE MORTGAGE BORROWER COMPANY
AGREEMENT IN ANY RESPECT OTHER THAN IN ACCORDANCE WITH THE LOAN AGREEMENT.


(E)           BORROWER WILL FURNISH TO LENDER FROM TIME TO TIME STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE PLEDGED INTERESTS AND SUCH
OTHER REPORTS IN CONNECTION WITH THE PLEDGED INTERESTS AS LENDER MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.


--------------------------------------------------------------------------------



(F)            BORROWER WILL NOT (A) CHANGE THE LOCATION OF ITS CHIEF EXECUTIVE
OFFICE OR PRINCIPAL PLACE OF BUSINESS FROM THAT SPECIFIED IN SCHEDULE I, OR
(B) CHANGE ITS NAME, IDENTITY OR STRUCTURE, OR (C) REORGANIZE UNDER THE LAWS OF
ANOTHER JURISDICTION, UNLESS (I) IT SHALL HAVE GIVEN THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO SUCH EFFECT TO LENDER,  (II) ALL ACTION REASONABLY NECESSARY
OR ADVISABLE, IN LENDER’S REASONABLE OPINION, TO PROTECT AND PERFECT THE LIENS
AND SECURITY INTERESTS INTENDED TO BE CREATED HEREUNDER WITH RESPECT TO THE
PLEDGED INTERESTS SHALL HAVE BEEN TAKEN AND (III) IT SHALL HAVE PROVIDED LENDER
WITH AN UPDATED “EAGLE 9” UCC POLICY OR OTHER COMPARABLE UCC INSURANCE POLICY OR
ENDORSEMENT TO THE EXISTING UCC INSURANCE POLCY ACCEPTABLE TO LENDER.


(G)           BORROWER SHALL PAY, AND SAVE LENDER HARMLESS FROM, ANY AND ALL
LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL
STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(H)           WITH RESPECT TO ANY PLEDGED INTERESTS THAT ARE NOT CAPITAL STOCK
IN A CORPORATION, BORROWER SHALL NOT OPT OUT OF ARTICLE 8 OF THE CODE WITHOUT
LENDER’S PRIOR WRITTEN CONSENT.


(I)            BORROWER SHALL NOT ENTER INTO ANY AGREEMENT WHEREBY IT TRANSFERS
OR CEDES ITS VOTING RIGHTS IN ANY ISSUER OR OTHERWISE RESTRICTS ITS VOTING
RIGHTS IN ANY WAY.


(J)            BORROWER SHALL PROMPTLY DELIVER TO LENDER, OR CAUSE THE ISSUER OR
ANY OTHER ENTITY ISSUING THE COLLATERAL TO DELIVER DIRECTLY TO LENDER, SHARE
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING ANY COLLATERAL ACQUIRED OR
RECEIVED AFTER THE DATE OF THIS PLEDGE AGREEMENT WITH A STOCK OR BOND POWER DULY
EXECUTED BY SUCH BORROWER SUBSTANTIALLY IN THE FORM ATTACHED SCHEDULE III. IF AT
ANY TIME LENDER NOTIFIES SUCH BORROWER THAT IT REQUIRES ADDITIONAL STOCK OR BOND
POWERS ENDORSED IN BLANK, SUCH BORROWER SHALL PROMPTLY EXECUTE IN BLANK AND
DELIVER THE REQUESTED STOCK POWER TO THE REQUESTING PARTY.


(K)           BORROWER SHALL NOTIFY LENDER OF ANY CONTEMPLATED CHANGE TO THE
INFORMATION PROVIDED ON SCHEDULE I HEREOF, AT LEAST THIRTY (30) DAYS PRIOR TO
SUCH CHANGE TAKING EFFECT.


6.             CERTAIN UNDERSTANDINGS OF PARTIES; REGISTRATION OF PLEDGE;
CONTROL OF PLEDGED COLLATERAL, ETC.


(A)           THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH OF THE PLEDGED
INTERESTS IS A “SECURITY” (AS DEFINED IN SECTION 8-102(A) AND SECTION 8-103 OF
THE CODE).  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE PLEDGED INTERESTS
ARE NOT AND WILL NOT BE INVESTMENT SECURITIES WITHIN THE MEANING OF SECTION
8-103 OF THE CODE.


(B)           REGISTRATION OF PLEDGE; CONTROL OF COLLATERAL.  NOTWITHSTANDING
THE FOREGOING, TO BETTER ASSURE THE PERFECTION OF THE SECURITY INTEREST OF
LENDER IN THE PLEDGED INTERESTS CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, BORROWER SHALL SEND WRITTEN INSTRUCTIONS IN THE FORM OF EXHIBIT
B HERETO TO ISSUER, AND SHALL CAUSE THE ISSUER TO, AND THE ISSUER SHALL, DELIVER
TO LENDER THE CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT IN THE FORM OF
EXHIBIT C HERETO PURSUANT TO WHICH THE ISSUER WILL CONFIRM THAT IT HAS
REGISTERED THE


--------------------------------------------------------------------------------



PLEDGE EFFECTED BY THIS AGREEMENT ON ITS BOOKS AND AGREES TO COMPLY WITH THE
INSTRUCTIONS OF LENDER IN RESPECT OF THE PLEDGED INTERESTS WITHOUT FURTHER
CONSENT OF BORROWER OR ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING IN THIS
PARAGRAPH, NEITHER THE WRITTEN INSTRUCTIONS NOR THE CONFIRMATION STATEMENT AND
INSTRUCTION AGREEMENT SHALL BE CONSTRUED AS EXPANDING THE RIGHTS OF LENDER TO
GIVE INSTRUCTIONS WITH RESPECT TO THE COLLATERAL BEYOND SUCH RIGHTS SET FORTH IN
THIS AGREEMENT.


(C)                                  IN THE EVENT THAT LENDER ASSIGNS ITS
INTEREST IN THE LOAN IN ACCORDANCE WITH THE LOAN AGREEMENT, BORROWER WILL
PROMPTLY EXECUTE AND DELIVER OR CAUSE MORTGAGE BORROWER TO EXECUTE AND DELIVER,
AS APPLICABLE, REVISED VERSIONS OF THE DOCUMENTS ATTACHED AS EXHIBITS A-C IN
FAVOR OF THE ASSIGNEE THEREOF.


(D)                                 IRREVOCABLE PROXY.  SOLELY WITH RESPECT TO
ARTICLE 8 MATTERS, BORROWER HEREBY IRREVOCABLY GRANTS AND APPOINTS LENDER, FROM
THE DATE OF THIS AGREEMENT UNTIL THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE
WITH ITS TERMS, AS BORROWER’S TRUE AND LAWFUL PROXY, FOR AND IN BORROWER’S NAME,
PLACE AND STEAD TO VOTE THE PLEDGED INTEREST IN ISSUER BY BORROWER, WHETHER
DIRECTLY OR INDIRECTLY, BENEFICIALLY OR OF RECORD, NOW OWNED OR HEREAFTER
ACQUIRED, WITH RESPECT TO SUCH ARTICLE 8 MATTERS.  THE PROXY GRANTED AND
APPOINTED IN THIS SECTION 6(D) SHALL INCLUDE THE RIGHT TO SIGN BORROWER’S NAME
(AS A MEMBER OF ISSUER) TO ANY CONSENT, CERTIFICATE OR OTHER DOCUMENT RELATING
TO AN ARTICLE 8 MATTER AND THE PLEDGED INTERESTS THAT APPLICABLE LAW MAY PERMIT
OR REQUIRE, TO CAUSE THE PLEDGED INTEREST TO BE VOTED IN ACCORDANCE WITH THE
PRECEDING SENTENCE.  BORROWER HEREBY REPRESENTS AND WARRANTS THAT THERE ARE NO
OTHER PROXIES OR POWERS OF ATTORNEY WITH RESPECT TO AN ARTICLE 8 MATTER AND THE
PLEDGED INTEREST THAT BORROWER MAY HAVE GRANTED OR APPOINTED.  BORROWER WILL NOT
GIVE A SUBSEQUENT PROXY OR POWER OF ATTORNEY OR ENTER INTO ANY OTHER VOTING
AGREEMENT WITH RESPECT TO THE PLEDGED INTEREST WITH RESPECT TO ANY ARTICLE 8
MATTER AND ANY ATTEMPT TO DO SO WITH RESPECT TO AN ARTICLE 8 MATTER SHALL BE
VOID AND OF NO EFFECT.


AS USED HEREIN, “ARTICLE 8 MATTER” MEANS ANY ACTION, DECISION, DETERMINATION OR
ELECTION BY ISSUER OR ITS MEMBER(S) THAT ITS MEMBERSHIP INTERESTS OR OTHER
EQUITY INTERESTS, OR ANY OF THEM, BE, OR CEASE TO BE, A “SECURITY” AS DEFINED IN
AND GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE, AND ALL OTHER MATTERS
RELATED TO ANY SUCH ACTION, DECISION, DETERMINATION OR ELECTION.


THE PROXIES AND POWERS GRANTED BY THE PLEDGOR PURSUANT TO THIS AGREEMENT ARE
COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE OF THE
PLEDGOR’S OBLIGATIONS.


7.                                       CASH DIVIDENDS; VOTING RIGHTS.  UNLESS
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER SHALL BE
PERMITTED TO RECEIVE ALL PROFITS, LOSSES, INCOME, SURPLUS, RETURN ON CAPITAL AND
EQUITY INTEREST DISTRIBUTIONS PAID IN THE NORMAL COURSE OF BUSINESS OF MORTGAGE
BORROWER AND TO EXERCISE ALL VOTING, CONSENT, ADMINISTRATION, MANAGEMENT AND
OTHER POWERS, RIGHTS AND REMEDIES OF BORROWER WITH RESPECT TO THE PLEDGED
INTERESTS, PROVIDED THAT NO VOTE SHALL BE CAST OR RIGHT EXERCISED OR OTHER
ACTION TAKEN WHICH, WOULD RESULT IN A DEFAULT OF ANY PROVISION OF THE LOAN
AGREEMENT, THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.


--------------------------------------------------------------------------------



8.             RIGHTS OF LENDER.


(A)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, LENDER SHALL
HAVE THE RIGHT TO RECEIVE ANY AND ALL INCOME, DISTRIBUTIONS, PROCEEDS OR OTHER
PROPERTY RECEIVED OR PAID IN RESPECT OF THE PLEDGED INTERESTS OR OTHER
COLLATERAL AND MAKE APPLICATION THEREOF TO THE DEBT, IN SUCH ORDER AS LENDER, IN
ITS SOLE DISCRETION, MAY ELECT, IN ACCORDANCE WITH THE LOAN DOCUMENTS.  IF AN
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THEN ALL SUCH PLEDGED INTERESTS
AT LENDER’S OPTION, SHALL BE REGISTERED IN THE NAME OF LENDER OR ITS NOMINEE (IF
NOT ALREADY SO REGISTERED), AND LENDER OR ITS NOMINEE MAY THEREAFTER EXERCISE
(I) ALL VOTING AND ALL EQUITY AND OTHER RIGHTS PERTAINING TO THE PLEDGED
INTERESTS AND (II) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE, AND SUBSCRIPTION
AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH PLEDGED INTERESTS
AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED INTERESTS UPON
THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL
CHANGE IN THE ORGANIZATIONAL STRUCTURE OF MORTGAGE BORROWER OR UPON THE EXERCISE
BY BORROWER OR LENDER OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
PLEDGED INTERESTS, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND DELIVER
ANY AND ALL OF THE PLEDGED INTERESTS WITH ANY COMMITTEE, DEPOSITARY, TRANSFER
AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS IT
MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY
RECEIVED BY IT OR AS OTHERWISE REQUIRED UNDER SECTION 9-207 OF THE UCC WITH
RESPECT TO PROPERTY IN A SECURED PARTY’S POSSESSION, BUT LENDER SHALL HAVE NO
DUTY TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE
RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO DOING.


(B)           THE RIGHTS OF LENDER UNDER THIS AGREEMENT SHALL NOT BE CONDITIONED
OR CONTINGENT UPON THE PURSUIT BY LENDER OF ANY RIGHT OR REMEDY AGAINST BORROWER
OR AGAINST ANY OTHER PERSON WHICH MAY BE OR BECOME LIABLE IN RESPECT OF ALL OR
ANY PART OF THE DEBT OR AGAINST ANY OTHER SECURITY THEREFOR, GUARANTEE THEREOF
OR RIGHT OF OFFSET WITH RESPECT THERETO.  LENDER SHALL NOT BE LIABLE FOR ANY
FAILURE TO DEMAND, COLLECT OR REALIZE UPON ALL OR ANY PART OF THE COLLATERAL OR
FOR ANY DELAY IN DOING SO, NOR SHALL IT BE UNDER ANY OBLIGATION TO SELL OR
OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF BORROWER OR ANY OTHER
PERSON OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE COLLATERAL OR
ANY PART THEREOF.


(C)           UPON SATISFACTION IN FULL OF THE DEBT AND PAYMENT OF ALL AMOUNTS
OWED ON THE NOTE, LENDER’S RIGHTS UNDER THIS AGREEMENT SHALL TERMINATE AND
LENDER SHALL EXECUTE AND DELIVER TO BORROWER, OR AUTHORIZE BORROWER TO PREPARE
AND FILE WITHOUT LENDER’S SIGNATURE, WHERE PERMITTED UNDER APPLICABLE LAW, UCC-3
TERMINATION STATEMENTS OR SIMILAR DOCUMENTS AND AGREEMENTS TO TERMINATE ALL OF
LENDER’S RIGHTS UNDER THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS AND TO RETURN
ANY SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE TERMS HEREOF AND IN THE
POSSESSION OF LENDER.


(D)           BORROWER ALSO AUTHORIZES LENDER, AT ANY TIME AND FROM TIME TO
TIME, TO EXECUTE, IN CONNECTION WITH THE SALE PROVIDED FOR IN SECTIONS 9 OR 10
HEREOF, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL.


(E)           THE POWERS CONFERRED ON LENDER HEREUNDER ARE SOLELY TO PROTECT
LENDER’S INTEREST IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON LENDER TO
EXERCISE ANY SUCH POWERS.  LENDER SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT
ACTUALLY RECEIVES AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR LENDER SHALL BE


--------------------------------------------------------------------------------



RESPONSIBLE TO BORROWER FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR ITS
OR THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(F)            IF BORROWER FAILS TO PERFORM OR COMPLY WITH ANY OF ITS AGREEMENTS
CONTAINED HEREIN AND LENDER, AS PROVIDED FOR BY THE TERMS OF THIS AGREEMENT,
SHALL ITSELF PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR COMPLIANCE,
WITH SUCH AGREEMENT, THE REASONABLE EXPENSES OF LENDER INCURRED IN CONNECTION
WITH SUCH PERFORMANCE OR COMPLIANCE, TOGETHER WITH INTEREST AT THE DEFAULT RATE
IF SUCH EXPENSES ARE NOT PAID ON DEMAND, SHALL BE PAYABLE BY BORROWER TO LENDER
PROMPTLY AFTER DEMAND THEREFORE AND SHALL CONSTITUTE OBLIGATIONS SECURED HEREBY.


9.             REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
LENDER MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED IN
THIS AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR
RELATING TO THE DEBT, ALL TO THE EXTENT PERMITTED BY APPLICABLE LAW:


(A)           ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE CODE IN
EFFECT IN EACH APPLICABLE JURISDICTION AND SUCH ADDITIONAL RIGHTS AND REMEDIES
TO WHICH A SECURED PARTY IS ENTITLED AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, TO EXERCISE ALL
VOTING, CONSENSUAL AND OTHER POWERS OF OWNERSHIP PERTAINING TO THE COLLATERAL AS
IF LENDER WERE THE SOLE AND ABSOLUTE OWNER THEREOF (AND BORROWER AGREES TO TAKE
ALL SUCH ACTION AS MAY BE REASONABLY APPROPRIATE TO GIVE EFFECT TO SUCH RIGHT);


(B)           LENDER MAY MAKE ANY REASONABLE COMPROMISE OR SETTLEMENT DEEMED
DESIRABLE WITH RESPECT TO ANY OF THE COLLATERAL AND MAY EXTEND THE TIME OF
PAYMENT, ARRANGE FOR PAYMENT IN INSTALLMENTS, OR OTHERWISE MODIFY THE TERMS OF,
ANY OF THE COLLATERAL;


(C)           LENDER IN ITS DISCRETION MAY, IN ITS NAME OR IN THE NAME OF
BORROWER OR OTHERWISE, DEMAND, SUE FOR, COLLECT, DIRECT PAYMENT OF OR RECEIVE
ANY MONEY OR PROPERTY AT ANY TIME PAYABLE OR RECEIVABLE ON ACCOUNT OF OR IN
EXCHANGE FOR ANY OF THE COLLATERAL, BUT SHALL BE UNDER NO OBLIGATION TO DO SO.

Without limiting the generality of the foregoing but to the extent permitted by
Applicable Law, Lender, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below or otherwise required hereby) to or upon
Borrower, Mortgage Borrower or any other Person (all and each of which demands,
presentments, protests, advertisements and notices, or other defenses, are
hereby waived to the extent permitted under applicable law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best in
its sole discretion, for cash or on credit or for future delivery without
assumption of any credit risk.  Lender shall have the right, without notice or
publication, to adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for such
sale, and any


--------------------------------------------------------------------------------


such sale may be made at any time or place to which the same may be adjourned
without further notice.  Lender shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption of Borrower, which right or equity of redemption
is hereby waived or released.  Lender shall apply any Proceeds from time to time
held by it and the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Lender hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Debt, in such order
as specified in Section 9-615 of the Code, and only after such application and
after the payment by Lender of any other amount required by any provision of
law, including, without limitation, Sections 9-610 and 9-615 of the Code, need
Lender account for the surplus, if any, to Borrower.  To the extent permitted by
applicable law, Borrower waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by Lender of any of its rights
hereunder, except for any claims, damages and demands it may have against Lender
arising from the willful misconduct, bad faith or gross negligence of Lender or
its affiliates, or any agents or employees of the foregoing.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.


(D)           THE RIGHTS, POWERS, PRIVILEGES AND REMEDIES OF LENDER UNDER THIS
AGREEMENT ARE CUMULATIVE AND SHALL BE IN ADDITION TO ALL RIGHTS, POWERS,
PRIVILEGES AND REMEDIES AVAILABLE TO LENDER AT LAW OR IN EQUITY.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ALL SUCH RIGHTS, POWERS AND REMEDIES SHALL BE
CUMULATIVE AND MAY BE EXERCISED SUCCESSIVELY OR CONCURRENTLY WITHOUT IMPAIRING
THE RIGHTS OF LENDER HEREUNDER.


10.           PRIVATE SALES.  (A)BORROWER RECOGNIZES THAT LENDER MAY BE UNABLE
TO EFFECT A PUBLIC SALE OF ANY OR ALL OF THE PLEDGED INTERESTS, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO
ONE OR MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL
BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR
OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  BORROWER ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT
IN PRICES AND OTHER TERMS LESS FAVORABLE TO LENDER THAN IF SUCH SALE WERE A
PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
PRIVATE SALE SHALL NOT BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY
UNREASONABLE MANNER SOLELY BY VIRTUE OF BEING A PRIVATE SALE.  LENDER SHALL BE
UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED INTERESTS FOR THE
PERIOD OF TIME NECESSARY TO PERMIT MORTGAGE BORROWER OR BORROWER TO REGISTER
SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF MORTGAGE BORROWER OR BORROWER
WOULD AGREE TO DO SO.


(B)           BORROWER FURTHER SHALL USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE REASONABLY NECESSARY TO MAKE ANY SALE OR
SALES OF ALL OR ANY PORTION OF THE PLEDGED INTERESTS PURSUANT TO THIS SECTION 10
VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER REQUIREMENTS OF
APPLICABLE LAW.  BORROWER FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 10 WILL CAUSE IRREPARABLE INJURY TO LENDER, THAT
LENDER HAS NO


--------------------------------------------------------------------------------



ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT
EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 10 SHALL BE SPECIFICALLY
ENFORCEABLE AGAINST BORROWER, AND BORROWER HEREBY WAIVES AND AGREES NOT TO
ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS
EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED UNDER THE LOAN
AGREEMENT, OR ANY DEFENSE RELATING TO LENDER’S WILLFUL MISCONDUCT, BAD FAITH OR
GROSS NEGLIGENCE.


(C)           LENDER SHALL NOT INCUR ANY LIABILITY AS A RESULT OF THE SALE OF
ANY COLLATERAL, OR ANY PART THEREOF, AT ANY PRIVATE SALE CONDUCTED IN A
COMMERCIALLY REASONABLE MANNER, IT BEING AGREED THAT SOME OR ALL OF THE
COLLATERAL IS OR MAY BE OF ONE OR MORE TYPES THAT THREATEN TO DECLINE SPEEDILY
IN VALUE AND THAT ARE NOT CUSTOMARILY SOLD IN A RECOGNIZED MARKET.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES ANY CLAIMS AGAINST
LENDER ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY OF THE
COLLATERAL MAY HAVE BEEN SOLD AT SUCH A PRIVATE SALE WAS LESS THAN THE PRICE
WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR WAS LESS THAN THE AGGREGATE
AMOUNT OF THE DEBT, EVEN IF LENDER ACCEPTS THE FIRST OFFER RECEIVED AND DOES NOT
OFFER ANY COLLATERAL TO MORE THAN ONE OFFEREE, PROVIDED THAT LENDER HAS ACTED IN
A COMMERCIALLY REASONABLE MANNER IN CONDUCTING SUCH PRIVATE SALE.


(D)           SECTION 9-610 OF THE CODE STATES THAT LENDER IS ABLE TO PURCHASE
THE PLEDGED INTERESTS ONLY IF THEY ARE SOLD AT A PUBLIC SALE.  LENDER HAS
ADVISED BORROWER THAT SEC STAFF PERSONNEL HAVE ISSUED VARIOUS NO-ACTION LETTERS
DESCRIBING PROCEDURES WHICH, IN THE VIEW OF THE SEC STAFF, PERMIT A FORECLOSURE
SALE OF SECURITIES TO OCCUR IN A MANNER THAT IS PUBLIC FOR PURPOSES OF ARTICLE 9
OF THE CODE, YET NOT PUBLIC FOR PURPOSES OF SECTION 4(2) OF THE SECURITIES ACT
OF 1933.  THE CODE PERMITS BORROWER TO AGREE ON THE STANDARDS FOR DETERMINING
WHETHER LENDER HAS COMPLIED WITH ITS OBLIGATIONS UNDER ARTICLE 9.  PURSUANT TO
THE CODE, BORROWER SPECIFICALLY AGREES (X) THAT IT SHALL NOT RAISE ANY OBJECTION
TO LENDER’S PURCHASE OF THE PLEDGED INTERESTS (THROUGH BIDDING ON THE
OBLIGATIONS OR OTHERWISE) AND (Y) THAT A FORECLOSURE SALE CONDUCTED IN
CONFORMITY WITH THE PRINCIPLES SET FORTH IN THE NO-ACTION LETTERS (I) SHALL BE
CONSIDERED TO BE A “PUBLIC” SALE FOR PURPOSES OF THE CODE; (II) WILL BE
CONSIDERED COMMERCIALLY REASONABLE NOTWITHSTANDING THAT LENDER, HAS NOT
REGISTERED OR SOUGHT TO REGISTER THE PLEDGED INTERESTS UNDER THE SECURITIES
LAWS, EVEN IF BORROWER OR MORTGAGE BORROWER AGREES TO PAY ALL COSTS OF THE
REGISTRATION PROCESS; AND (III) SHALL BE CONSIDERED TO BE COMMERCIALLY
REASONABLE NOTWITHSTANDING THAT LENDER PURCHASES THE PLEDGED INTERESTS AT SUCH A
SALE.


(E)           BORROWER AGREES THAT LENDER SHALL NOT HAVE ANY GENERAL DUTY OR
OBLIGATION TO MAKE ANY EFFORT TO OBTAIN OR PAY ANY PARTICULAR PRICE FOR ANY
PLEDGED INTERESTS OR OTHER COLLATERAL SOLD BY LENDER PURSUANT TO THIS AGREEMENT.
LENDER, MAY, IN ITS SOLE DISCRETION, AMONG OTHER THINGS, ACCEPT THE FIRST OFFER
RECEIVED, OR DECIDE TO APPROACH OR NOT TO APPROACH ANY POTENTIAL PURCHASERS. 
WITHOUT IN ANY WAY LIMITING LENDER’S RIGHT TO CONDUCT A FORECLOSURE SALE IN ANY
MANNER WHICH IS CONSIDERED COMMERCIALLY REASONABLE, BORROWER HEREBY AGREES THAT
ANY FORECLOSURE SALE CONDUCTED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS SHALL
BE CONSIDERED A COMMERCIALLY REASONABLE SALE AND HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO CONTEST ANY SUCH SALE:


(I)            LENDER CONDUCTS THE FORECLOSURE SALE IN THE STATE OF NEW YORK,


(II)           THE FORECLOSURE SALE IS CONDUCTED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK,


--------------------------------------------------------------------------------



(III)          NOT MORE THAN TEN (10) DAYS BEFORE, AND NOT LESS THAN FIVE (5)
DAYS IN ADVANCE OF THE FORECLOSURE SALE, LENDER NOTIFIES BORROWER AT THE ADDRESS
SET FORTH HEREIN OF THE TIME AND PLACE OF SUCH FORECLOSURE SALE,


(IV)          THE FORECLOSURE SALE IS CONDUCTED BY AN AUCTIONEER LICENSED IN THE
STATE OF NEW YORK AND IS CONDUCTED IN FRONT OF THE NEW YORK SUPREME COURT
LOCATED IN NEW YORK CITY OR SUCH OTHER NEW YORK STATE COURT HAVING JURISDICTION
OVER THE COLLATERAL ON ANY BUSINESS DAY BETWEEN THE HOURS OF 9 A.M AND 5 P.M.,


(V)           THE NOTICE OF THE DATE, TIME AND LOCATION OF THE FORECLOSURE SALE
IS PUBLISHED IN THE NEW YORK TIMES OR WALL STREET JOURNAL (OR SUCH OTHER
NEWSPAPER WIDELY CIRCULATED IN NEW YORK, NEW YORK) FOR SEVEN (7) CONSECUTIVE
DAYS PRIOR TO THE DATE OF THE FORECLOSURE SALE, AND


(VI)          LENDER SENDS NOTIFICATION OF THE FORECLOSURE SALE TO ALL SECURED
PARTIES IDENTIFIED AS A RESULT OF A SEARCH OF THE UCC FINANCINGS STATEMENTS IN
THE FILING OFFICES LOCATED IN THE STATE OF DELAWARE CONDUCTED NOT LATER THAN
20 DAYS AND NOT EARLIER THAN 30 DAYS BEFORE SUCH NOTIFICATION DATE.


11.           LIMITATION ON DUTIES REGARDING COLLATERAL.  LENDER’S SOLE DUTY
WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE
COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE CODE OR OTHERWISE,
SHALL BE TO USE REASONABLE CARE.  BORROWER HEREBY AGREES THAT LENDER SHALL BE
DEEMED TO HAVE USED REASONABLE CARE WITH RESPECT TO COLLATERAL IN ITS POSSESSION
IF IT DEALS WITH SUCH COLLATERAL IN THE SAME MANNER AS LENDER DEALS WITH SIMILAR
SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT.  NEITHER LENDER NOR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR
SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL
UPON THE REQUEST OF BORROWER OR OTHERWISE.


12.           FINANCING STATEMENTS; OTHER DOCUMENTS.  ON THE DATE HEREOF,
BORROWER (A) SHALL DELIVER TO LENDER THE DELIVERED CERTIFICATES AND (B) HEREBY
AUTHORIZES LENDER TO FILE UCC-1 FINANCING STATEMENTS WITH RESPECT TO THE
COLLATERAL.  BORROWER AGREES TO DELIVER ANY OTHER DOCUMENT OR INSTRUMENT WHICH
LENDER MAY REASONABLY REQUEST WITH RESPECT TO THE COLLATERAL FOR THE PURPOSES OF
OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS
AND POWERS HEREIN GRANTED.


13.           ATTORNEY-IN-FACT.  WITHOUT LIMITING ANY RIGHTS OR POWERS GRANTED
BY THIS AGREEMENT TO LENDER, LENDER IS HEREBY APPOINTED, WHICH APPOINTMENT AS
ATTORNEY-IN-FACT IS IRREVOCABLE AND COUPLED WITH AN INTEREST, THE
ATTORNEY-IN-FACT OF BORROWER FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF
THIS AGREEMENT AND TAKING ANY ACTION AND EXECUTING ANY INSTRUMENTS WHICH LENDER
MAY DEEM REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF
INCLUDING, WITHOUT LIMITATION:


(A)           TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND
GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;


--------------------------------------------------------------------------------



(B)           TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (A) ABOVE;


(C)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY OF THE
COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF LENDER, WITH RESPECT TO ANY OF
THE COLLATERAL; AND


(D)           TO EXECUTE, IN CONNECTION WITH THE SALE PROVIDED FOR IN SECTION 9
OR 10, ANY ENDORSEMENT, ASSIGNMENTS, OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, TO
TRANSFER OR CAUSE THE TRANSFER OF THE COLLATERAL, OR ANY PART THEREOF, ON THE
BOOKS OF THE ISSUER OR OTHER ENTITY ISSUING SUCH COLLATERAL, TO THE NAME OF
LENDER OR ANY NOMINEE; AND


(E)           TO AFFIX TO ANY CERTIFICATES AND DOCUMENTS REPRESENTING THE
COLLATERAL THE STOCK POWERS DELIVERED WITH RESPECT THERETO.

Lender hereby agrees only to exercise the power of attorney powers set forth in
the immediately preceding sentence only upon the occurrence and during the
continuation of an Event of Default.

If so requested by Lender, Borrower shall ratify and confirm any such sale or
transfer by executing and delivering to Lender at Borrower’s expense all proper
deeds, bills of sale, instruments of assignment, conveyance of transfer and
releases as may be designated in any such request.


14.           RESERVED.


15.           RESERVED.


16.           NON-RECOURSE.  THE PROVISIONS OF SECTION 9.4 OF THE LOAN AGREEMENT
ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AS TO THE LIABILITY OF
BORROWER HEREUNDER TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.


17.           INDEMNITY.  BORROWER AGREES THAT THE TERMS AND PROVISIONS OF
SECTION 10.13 OF THE LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO
THIS AGREEMENT TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH
HEREIN.


18.           CONSTRUCTION.  ALL COVENANTS, REPRESENTATIONS, TERMS AND
CONDITIONS CONTAINED IN THIS AGREEMENT APPLICABLE TO BORROWER, ISSUER, PLEDGED
INTERESTS OR ANY ISSUER FORMATION AGREEMENT SHALL BE DEEMED TO APPLY TO EACH
BORROWER, ISSUER, PLEDGED INTERESTS OR ISSUER FORMATION AGREEMENT,
INDIVIDUALLY.  IT SHALL CONSTITUTE AN EVENT OF DEFAULT (AS DEFINED IN THE LOAN
AGREEMENT) IF ANY COVENANT, REPRESENTATION, TERM OR CONDITION CONTAINED IN THIS
AGREEMENT APPLICABLE TO BORROWER, ISSUER, PLEDGED INTERESTS OR ISSUER FORMATION
AGREEMENT IS BREACHED (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS) WITH
RESPECT TO ANY SINGLE BORROWER, ISSUER, PLEDGED INTERESTS OR ISSUER FORMATION
AGREEMENT.


--------------------------------------------------------------------------------



19.           MISCELLANEOUS.


(A)           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


(B)           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION HEREOF OR BE TAKEN INTO
CONSIDERATION IN THE INTERPRETATION HEREOF.


(C)           NO WAIVER; CUMULATIVE REMEDIES.  LENDER SHALL NOT BY ANY ACT
(EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SECTION 19(E)), DELAY, INDULGENCE,
OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR
TO HAVE ACQUIESCED IN ANY DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND
CONDITIONS HEREOF.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE
PART OF LENDER, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY LENDER OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH LENDER WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE
RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE, MAY BE
EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES,
POWERS OR PRIVILEGES PROVIDED BY LAW.


(D)           WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS.  NONE OF THE TERMS
OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, AMENDED, OR OTHERWISE MODIFIED
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT
OF SUCH WAIVER, AMENDMENT, OR MODIFICATION IS SOUGHT.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF BORROWER AND THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF BORROWER AND SHALL INURE TO THE BENEFIT OF LENDER AND
ITS SUCCESSORS AND ASSIGNS; PROVIDED NO BORROWER SHALL HAVE ANY RIGHT TO ASSIGN
ITS RIGHTS HEREUNDER.  THE RIGHTS OF LENDER UNDER THIS AGREEMENT SHALL
AUTOMATICALLY BE TRANSFERRED TO ANY PERMITTED TRANSFEREE (IN ACCORDANCE WITH THE
TERMS AND PROVISIONS OF THE LOAN AGREEMENT) TO WHICH LENDER TRANSFERS THE NOTE
AND LOAN AGREEMENT.


(E)           NOTICES.  NOTICES BY LENDER TO BORROWER TO BE EFFECTIVE SHALL BE
IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION), ADDRESSED OR TRANSMITTED TO
BORROWER AT THE ADDRESS OR FACSIMILE NUMBER OF BORROWER SET FORTH IN THE LOAN
AGREEMENT, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF SECTION 10.6 OF THE LOAN AGREEMENT.


(F)            GOVERNING LAW.


(I)            THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING


--------------------------------------------------------------------------------



TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


(II)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:


CT CORPORATION SYSTEMS
111 EIGHTH AVENUE, 13TH FLOOR
NEW YORK, NEW YORK 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK


--------------------------------------------------------------------------------



(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.


(G)           AGENTS.  LENDER MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT IN
CONNECTION HEREWITH AND SHALL NOT BE RESPONSIBLE FOR THEIR ACTIONS EXCEPT FOR
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT IN GOOD FAITH.


(H)           IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO MORTGAGE BORROWER. 
BORROWER HEREBY AUTHORIZES AND INSTRUCTS MORTGAGE BORROWER AND ANY SERVICER OF
THE LOAN TO COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM LENDER IN WRITING
THAT IS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM BORROWER, AND BORROWER AGREES THAT MORTGAGE BORROWER
AND ANY SERVICER SHALL BE FULLY PROTECTED IN SO COMPLYING, ABSENT GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND ALL THE COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.


(J)            WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION.  BORROWER AND LENDER
EACH HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OR ANY DEALINGS BETWEEN BORROWER AND LENDER. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  BORROWER
AND LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO LENDER
TO ENTER INTO A BUSINESS RELATIONSHIP WITH BORROWER.  BORROWER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH
WAIVER IS KNOWINGLY AND VOLUNTARILY GIVEN FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING EXCEPT BY A
WRITING EXECUTED BY AUTHORIZED REPRESENTATIVES (WITH APPROPRIATE SUPPORTING
DOCUMENTATION) OF BOTH PLEDGOR AND LENDER, THAT REFERS SPECIFICALLY TO THIS
SECTION AND EXPRESSLY REVOKES THIS WAIVER, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IN THE EVENT OF LITIGATION,
THIS


--------------------------------------------------------------------------------



AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT,
BORROWER SHALL AND HEREBY DOES SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK (AND ANY APPELLATE COURTS TAKING
APPEALS THEREFROM).  BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR
THAT THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR
BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE
ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE
VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER.  IN THE EVENT ANY SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION IS COMMENCED, BORROWER AGREES THAT
SERVICE OF PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER BORROWER
OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS
REQUIRED TO COMMENCE SUCH LITIGATION UPON BORROWER AT THE ADDRESS OF BORROWER
AND TO THE ATTENTION OF SUCH PERSON AS SET FORTH IN THIS SECTION 19.

No claim may be made by Borrower against Lender, its affiliates and its
respective directors, officers, employees, or attorneys for any special,
indirect or consequential damages (“Special Damages”) in respect of any breach
or wrongful conduct (whether the claim therefor is based on contract, tort or
duty imposed by law) in connection with, arising out of, or in any way related
to the transactions contemplated or relationship established by this Agreement,
or any act, omission or event occurring in connection herewith or therewith; and
to the fullest extent permitted by law Borrower hereby waives, releases and
agrees not to sue upon any such claim for Special Damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date set forth above.

BORROWER:

 

 

 

[INSERT BORROWER’S SIGNATURE BLOCK]

 

 

 

LENDER:

 

 

 

 

CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONSENT

[ISSUER] hereby acknowledges receipt of a copy of that certain Pledge and
Security Agreement (the “Pledge Agreement”) granted by BEHERINGER HARVARD SANTA
CLARA M, LLC (“Borrower”) to and for the benefit of Lender (as defined therein)
and acknowledges that Borrower is bound thereby.  [ISSUER] agrees to notify
Lender promptly in writing of the occurrence of any of the events described in
Section 5(a) of the Pledge Agreement.

Dated:                           , 200    

[ISSUER SIG BLOCK]


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF INSTRUCTION TO REGISTER PLEDGE

                        , 200    

To:          [Issuer]

In accordance with the requirements of that certain Pledge and Security
Agreement dated as the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), between CITIGROUP GLOBAL
MARKETS REALTY CORP., a New York corporation (the “Lender”) and BEHERINGER
HARVARD SANTA CLARA M, LLC (the “Borrower”) (capitalized but undefined terms
used herein as therein defined), you are hereby instructed to register the
pledge of the following interests as follows:

All right, title and interest now owned or hereafter acquired by Borrower in the
following:


(I)            ALL LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS, PARTNERSHIP
INTERESTS, CAPITAL STOCK OR OTHER EQUITY INTERESTS OF, AND ALL OTHER RIGHT,
TITLE AND INTEREST NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER IN AND TO ISSUER,
TOGETHER WITH (A) ALL ADDITIONAL MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS,
CAPITAL STOCK OR OTHER EQUITY INTERESTS IN, EACH ISSUER AND OPTIONS, WARRANTS,
AND OTHER RIGHTS NOW OR HEREAFTER ACQUIRED BY BORROWER IN RESPECT OF SUCH
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS, CAPITAL STOCK OR OTHER EQUITY
INTERESTS (WHETHER IN CONNECTION WITH ANY CAPITAL INCREASE, RECAPITALIZATION,
RECLASSIFICATION, OR REORGANIZATION OF EACH ISSUER OR OTHERWISE) AND ALL OTHER
PROPERTY, RIGHTS OR INSTRUMENTS OF ANY DESCRIPTION AT ANY TIME ISSUED OR
ISSUABLE AS AN ADDITION TO OR IN SUBSTITUTION FOR SUCH MEMBERSHIP INTERESTS,
PARTNERSHIP INTERESTS, CAPITAL STOCK OR OTHER EQUITY INTERESTS; (B) ALL
CERTIFICATES, INSTRUMENTS, OR OTHER WRITINGS REPRESENTING OR EVIDENCING
INTERESTS IN ISSUER, AND ALL ACCOUNTS AND GENERAL INTANGIBLES ARISING OUT OF, OR
IN CONNECTION WITH, THE INTERESTS IN ISSUER; (C) ANY AND ALL MONEYS OR PROPERTY
DUE AND TO BECOME DUE TO BORROWER NOW OR IN THE FUTURE IN RESPECT OF THE
INTERESTS IN ISSUER, OR TO WHICH BORROWER MAY NOW OR IN THE FUTURE BE ENTITLED
IN ITS CAPACITY AS A MEMBER, PARTNER, SHAREHOLDER OR OTHER EQUITY HOLDER OF
ISSUER, WHETHER BY WAY OF A DIVIDEND, DISTRIBUTION, RETURN OF CAPITAL OR
OTHERWISE; (D) ALL OTHER CLAIMS WHICH BORROWER NOW HAS OR MAY IN THE FUTURE
ACQUIRE IN ITS CAPACITY AS A MEMBER, PARTNER, SHAREHOLDER OR OTHER EQUITY HOLDER
OF ISSUER AGAINST ISSUER AND ITS PROPERTY; AND (E) ALL RIGHTS OF BORROWER UNDER
THE ISSUER FORMATION AGREEMENT APPLICABLE TO ISSUER (AND ALL OTHER AGREEMENTS,
IF ANY, TO WHICH BORROWER IS A PARTY FROM TIME TO TIME WHICH RELATE TO ITS
OWNERSHIP OF THE INTERESTS IN ISSUER), INCLUDING, WITHOUT LIMITATION, ALL VOTING
AND CONSENT RIGHTS OF BORROWER ARISING THEREUNDER OR OTHERWISE IN CONNECTION
WITH BORROWER’S OWNERSHIP OF THE INTERESTS IN ISSUER (COLLECTIVELY, THE “PLEDGED
INTERESTS”);


--------------------------------------------------------------------------------



(II)           ALL “ACCOUNTS”, “GENERAL INTANGIBLES”, “PAYMENT INTANGIBLES”,
“INSTRUMENTS” AND “INVESTMENT PROPERTY” (IN EACH CASE AS DEFINED IN THE CODE)
CONSTITUTING OR RELATING TO THE FOREGOING; AND


(III)          ANY NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE ALLOCABLE TO THE
PLEDGED INTERESTS; AND


(IV)          TO THE EXTENT NOT OTHERWISE PART OF THE PLEDGED INTERESTS, ALL
PROCEEDS, INCOME AND PROFITS THEREOF AND ALL PROPERTY RECEIVED IN EXCHANGE OR
SUBSTITUTION THEREOF, OF ANY OF THE FOREGOING PROPERTY OF BORROWER.


YOU ARE HEREBY FURTHER AUTHORIZED AND INSTRUCTED TO EXECUTE AND DELIVER TO
LENDER A CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT, SUBSTANTIALLY IN THE
FORM OF EXHIBIT C TO THE PLEDGE AGREEMENT AND, TO THE EXTENT PROVIDED MORE FULLY
THEREIN, TO COMPLY WITH THE INSTRUCTIONS OF LENDER IN RESPECT OF THE COLLATERAL
WITHOUT FURTHER CONSENT OF, OR NOTICE TO, BORROWER.  NOTWITHSTANDING ANYTHING IN
THIS PARAGRAPH, THIS INSTRUCTION SHALL NOT BE CONSTRUED AS EXPANDING THE RIGHTS
OF LENDER TO GIVE INSTRUCTIONS WITH RESPECT TO THE COLLATERAL BEYOND SUCH RIGHTS
SET FORTH IN THE PLEDGE AGREEMENT.

Dated:                            , 2007

LENDER:

 

 

 

 

CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[BORROWER SIG BLOCK]

 


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

                             , 2007

To:          CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation

Pursuant to the requirements of that certain Pledge and Security Agreement dated
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), between CITIGROUP GLOBAL MARKETS REALTY CORP., a
New York corporation (the “Lender”) and BEHRINGER HARVARD SANTA CLARA M, LLC, a
Delaware limited liability company (the “Borrower”) (capitalized but undefined
terms used herein as therein defined), this Confirmation Statement and
Instruction Agreement relates to those ownership interests (the “Pledged
Interests”), as further described on Schedule II to the Pledge Agreement, issued
by                                (“Issuer”).

The Pledged Interests are not (i) “investment company securities” (within the
meaning of Section 8-103 of the Uniform Commercial Code (the “Code”)) or (ii)
dealt in or traded on securities exchanges or in securities markets.  All of the
Pledged Interest or the Issuer Formation Agreement provides that it is a
“security” (within the meaning of Sections 8-102(a)(15) and 8-103 of the Code),
the Issuer agrees as follows:

On the date hereof, the registered owner of 99% of the ownership interests in
Behringer Santa Clara, LP and 100% of the membership interests in Behringer
Santa Clara GP, LLC and the Pledged Interests is Borrower.

The registered pledgee of the Pledged Interests is:

CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation

There are no liens of the Issuer on the Pledged Interests or any adverse claims
thereto for which the Issuer has a duty under Section 8-403 of the Code.  The
Issuer has by book-entry registered the Pledged Interests in the name of the
registered pledgee on or before                                  , 2007.  No
other pledge is currently registered on the books and records of the Issuer with
respect to the Pledged Interests.

Until the Debt is paid in full (exclusive of provisions which shall survive full
payment), the Issuer agrees to:  (i) comply with the instructions of Lender sent
in accordance with Section 18(h) of the Pledge Agreement, without any further
consent from Borrower or any other Person, in respect of the Collateral; and
(ii) disregard any request made by Borrower or any other person which
contravenes the instructions of Lender with respect to the Collateral. 
Notwithstanding


--------------------------------------------------------------------------------


anything in this paragraph, this confirmation statement and Instruction
Agreement shall not be construed as expanding the rights of Lender to give
instructions with respect to the Collateral beyond such rights set forth in the
Pledge Agreement.

Dated:                            , 200    

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------


 

[ISSUER SIG BLOCK]

 

 

 

 

 

  ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

 

  CITIGROUP GLOBAL MARKETS REALTY CORP.,
  a New York corporation

 

 

 

 

 

  By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

  [BORROWER SIGN BLOCK]

 


--------------------------------------------------------------------------------


SCHEDULE I

Borrower

 

Chief
Executive
Office/Principal
Place of
Business

 

Type of
Entity

 

Organizational
Identification
Number

 

Jurisdiction
of
Incorporation
or Formation

 

Name under
which
Borrower
does business,
if other than
its legal name

 

Date located
at present
address if
less than six
years

Behringer Harvard Santa Clara M, LLC

 

15601 Dallas Parkway, Suite 600, Addison, Texas 75001

 

Limited liability company

 

4342509

 

Delaware

 

None.

 

Since date of formation (4/27/07)

 


--------------------------------------------------------------------------------


SCHEDULE II

ISSUER

 

OWNER

 

PERCENTAGE OF
OWNERSHIP INTEREST

BEHRINGER HARVARD SANTA CLARA LP

 

BEHRINGER HARVARD SANTA CLARA M, LLC

 

99.9% of the partnership interest.

 

 

 

 

 

BEHRINGER HARVARD SANTA CLARA GP, LLC

 

BEHRINGER HARVARD SANTA CLARA M, LLC

 

100% of the membership interests.

 


--------------------------------------------------------------------------------


SCHEDULE III

STOCK POWER

FOR VALUE RECEIVED, BEHRINGER HARVARD SANTA CLARA M, LLC, a Delaware limited
liability company (“Borrower”) hereby sells, assigns and transfers unto
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation, [99.9][100]% of
the outstanding and issued [partnership][membership] interests of
                                    , a                          (“Issuer”),
standing in the name of Borrower on the books of Issuer represented by
Certificate No.       and does hereby irrevocably constitute and appoint
[                      ] to transfer the said shares on the books of Issuer with
full power of substitution in the premises.

Dated:                                   , 200    

[BORROWER SIGNATURE BLOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 


--------------------------------------------------------------------------------


SCHEDULE IV

(Delivered Certificates)


--------------------------------------------------------------------------------


CERTIFICATE FOR

                                                                      

Certificate Number          

[        ]% outstanding

 

                                   interests

 

                                                    , a
                                                     (the “Company”), hereby
certifies that                                                        (the
“Holder”) is the registered owner of [      ]% of the
                                           in the Company (the “Interests”). 
THE RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS)
AND LIMITATIONS OF THE INTERESTS ARE SET FORTH IN, AND THIS CERTIFICATE AND THE
INTERESTS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE SUBJECT TO
THE TERMS AND PROVISIONS OF THE                                          OF THE
COMPANY, DATED AS OF                 , 200    , AS THE SAME MAY BE AMENDED OR
AMENDED AND RESTATED FROM TIME TO TIME (THE “AGREEMENT”).  THE TRANSFER OF THIS
CERTIFICATE AND THE INTERESTS REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE AGREEMENT.  By acceptance of this Certificate, and as a condition to being
entitled to any rights and/or benefits with respect to the Interests evidenced
hereby, the Holder is deemed to have agreed to comply with and be bound by all
of the terms and conditions of the Agreement.  The Company will furnish a copy
of the Agreement to the Holder without charge upon written request to the
Company at its principal place of business.  The Company maintains books for the
purpose or registering the transfer of Interests.

Each limited liability company interest in the Company shall constitute a
“security” within the meaning of, and governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware, and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioner on Uniform State Laws and
approved by the American Bar Association on February 14, 1995.

This Certificate shall be governed by and construed in accordance with the laws
of the State of                              without regard to principles of
conflict of laws.

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
                                               its
                                             as of the date set forth below.

Dated:                                , 200    

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


REVERSE SIDE OF CERTIFICATE

REPRESENTED INTERESTS OF

                                                                                

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                     [print or typewrite the
name of the transferee],                                            [insert
Social Security Number or other taxpayer identification number of transferee],
the following specified percentage of Interests:
                                                     [identify percentage of
Interests being transferred], and irrevocably constitutes and appoints
                                           as attorney-in-fact to transfer the
same on the books and records of the Company, with full power of substitution in
the premises.

Dated:                              , 200

 

Signature:

 

 

 

 

 

 

 

(Transferor)

 

 

 

 

 

Address:

 

 

 


--------------------------------------------------------------------------------